DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings as submitted on 11/10/2020 have been accepted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea of attribute matching to facilitate warehouse identification. Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include inventive concept.
The Federal Circuit has repeatedly emphasized that “the key question is ‘whether the focus of the claims is on the specific asserted improvement . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’”  Visual Memory LLC v. Nvidia Corp., No. 2016-2254 (Fed. Cir. Aug. 15, 2017) (referring to Enfish LLC v. Microsoft Corp. et al., Appeal No. 2015-1244 (Fed. Cir. 2016)).  “In this regard, [examiners] 
 	Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 2017-1147 (Fed. Cir. 2017) citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).  However, “some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like.”  Enfish, 822 F.3d at 1355. 
	Here, the examiner finds the claims are not directed to “an improvement to computer technology," such as found in Enfish, but to the abstract idea itself.1  Examiners have been 
 	
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 	As indicated above, the claims are directed to similar concepts.2  Therefore, the claims are found to be directed to abstract idea.3  

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims merely generally link the use of the judicial exception to a particular technological environment. 

	Regarding preemption, the examiner notes that “[w]hile preemption may signal ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this [application], preemption concerns are fully addressed and made moot.”  Id.
The claim elements that are considered the abstract idea are highlighted and the additional limitations are in boldface font below:
a computer-implemented method comprising: receiving, at a server computer, location data and a device identifier associated with a device affixed to a pallet, wherein: the location data is indicative of a location of the pallet; the pallet is located at a facility of one or more facilities in a supply chain; and the facility is associated with a set of attributes indicative of a 

The claim(s) does/do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the plurality of weight sensors are merely performing routine functions.

Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  

See Berkheimer Memo at 3-4.  Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
The Examiner takes Official Notice that the use of a device such as a sensor (e.g. RFID, Bluetooth technology, or GPS technology) is well-understood, routine and conventional in nature. Viewing the limitations as a combination, the claim simply identifies warehouse identifiers using attribute data, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
  For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horwitz et al (US 2003/0083964) in view of Krallman et al (US 2016/0021636).

Regarding claim 1, the prior art discloses a computer-implemented method comprising: receiving, at a server computer, location data and a device identifier associated with a device affixed to a pallet see at least paragraph [0056] to Horwitz et al “Each of the pallets being used in the warehouse has an associated pallet ID, or is assigned a pallet ID in step 60. These pallet IDs are stored in the central database in step 62. In step 64, the database record for each item in a group of tagged items that are to be loaded onto a pallet is linked to the database record for the pallet ID for that pallet before the item is put on the pallet. This pallet is then shrink-wrapped to hold all of the tagged items on the pallet”), wherein: the location data is indicative of a location of the pallet; the pallet is located at a facility of one or more facilities in a supply chain (see at least paragraph [0055] to Horwitz et al); and the facility is associated with a set of attributes indicative of a location of the facility and a facility identifier (see at least paragraph [0063] to Horwitz et al “As shown in FIG. 4, the operator of the forklift 110 can activate the downward-reading interrogator 114b via operator console 116. The downward-reading interrogator 114b generates an electromagnetic field 122 that activates the location tag 106 embedded in the warehouse floor 100 directly below the downward-reading interrogator 114b. When activated, the location tag 106 sends a response signal back to the downward-reading interrogator 114b. This response signal includes the tag ID of the particular location tag 106.”); accessing a database storing one or more sets of attributes corresponding to the one or more facilities in the supply chain, wherein the database includes the set of attributes associated with the facility (see at least paragraph [0059] to Horwitz et al “Location tags are embedded in the floor of the warehouse to mark reference locations in the warehouse. Each of these location tags has a location ID, which is stored in the database together with the location of the location tag.”); matching the location data to the set of attributes associated with the facility in the database (see at least paragraph [0059] to Horwitz et al “the location of the location tag, and hence the location of the forklift and the pallet carried by the forklift, is determined from the database using the location tag ID. The location information for the pallet is then stored in the centralized database”); matching the location data to the set of attributes associated with the facility in the database to thereby identify the facility as a current location of the pallet; assigning the location of the pallet to the facility (see at least paragraph [0059] to Horwitz et al “the location of the location tag, and hence the location of the forklift and the pallet carried by the forklift, is determined from the database using the location tag ID. The location information for the pallet is then stored in the centralized database”). 
The examiner submits that, although the applied prior art reference Horwitz et al does indeed discloses the activation of location tags located within the facility, the applied prior art reference Horwitz et al does not explicitly disclose wherein the device (RFID tag and interrogator system) actively generates location information.  However, Krallman et al discloses a system and method for indoor location services, further comprising the use of a mobile device to identify the location of said device within a facility (see at least paragraph [0005] to Krallman et al). Modification of the system of Horwitz to include the utilization of a mobile device within a warehouse facility to assist in the location of items without the need for extensive equipment installation and calibration, could have been readily and easily implemented by one of ordinary skill, given the state of the art at the time of filing, and therefore the aforementioned combination is found to be obvious to try.


Regarding claim 2, the prior art discloses the computer-implemented method of claim 1, wherein the location data includes a set of coordinates, and wherein the method further comprises: retrieving a file including a floor plan of the facility from the database; mapping the set of coordinates onto the floor plan of the facility to identify a position of the device within the facility; and storing data indicative of the position in the database (see at least paragraph [0063] to Horwitz et al “As best shown in FIG. 5, a large number of location tags 106 are embedded in the warehouse floor 100 along major forklift routes throughout the warehouse. The location tags 106 are arranged in a grid pattern in a storage areas of the warehouse floor 100, and may be embedded in shelving if shelving is used. As shown in FIG. 4, the operator of the forklift 110 can activate the downward-reading interrogator 114b via operator console 116. The downward-reading interrogator 114b generates an electromagnetic field 122 that activates the location tag 106 embedded in the warehouse floor 100 directly below the downward-reading interrogator 114b. When activated, the location tag 106 sends a response signal back to the downward-reading interrogator 114b. This response signal includes the tag ID of the particular location tag 106. The response signal is then sent back to the warehouse database 112 via the forklift transmitter 118 and radio frequency modem 120. The tag ID of the particular location tag 106, enables the database to pinpoint the location of the forklift 110, thereby determining the location of the pallet 108 and tagged items 102 loaded thereon”). Regarding claim 3, the prior art discloses the computer-implemented method of claim 1, further comprising: storing the a timestamp and the device identifier in a database record of the facility such that the database record of the facility comprises a plurality of device identifiers of a plurality of pallets that are present at the facility (see at least paragraph [0064] to Horwitz et al “The cluster ID along with any location tag that were identified in the same read are stored together with a time date stamp in a location list for each cluster ID that was determined as present in that read”). Regarding claim 4, the prior art discloses the computer-implemented method of claim 1, wherein the device comprises a GPS device and the location data comprises GPS coordinates (see at least paragraph [0005] in view of Krallman et al “In certain aspects, the systems and methods described herein relate to identifying an indoor location of a mobile device. A communication processor may receive a measurement from a mobile device in an indoor area and identify the type of the mobile device from which the measurement was received. In some implementations, the measurement may include one or more of a GPS measurement, a BLUETOOTH signal strength, a WI-FI signal strength, a cellular tower signal strength, a local magnetic field strength, a local magnetic field direction, an ambient light intensity, the intensity of sound of a predetermined frequency, a time, or other suitable measurements”). Regarding claim 5, the prior art discloses the computer-implemented method of claim 1, wherein the location data comprises data generated using information received from at least one WiFi router (see at least paragraph [0005] in view of Krallman et al “In certain aspects, the systems and methods described herein relate to identifying an indoor location of a mobile device. A communication processor may receive a measurement from a mobile device in an indoor area and identify the type of the mobile device from which the measurement was received. In some implementations, the measurement may include one or more of a GPS measurement, a BLUETOOTH signal strength, a WI-FI signal strength, a cellular tower signal strength, a local magnetic field strength, a local magnetic field direction, an ambient light intensity, the intensity of sound of a predetermined frequency, a time, or other suitable measurements”). Regarding claim 6, the prior art discloses the computer-implemented method of claim 1, wherein the location data comprises data generated using information received from at least one cellular tower and the location data comprises triangulated coordinates see at least paragraph [0063] to Horwitz et al “As best shown in FIG. 5, a large number of location tags 106 are embedded in the warehouse floor 100 along major forklift routes throughout the warehouse. The location tags 106 are arranged in a grid pattern in a storage areas of the warehouse floor 100, and may be embedded in shelving if shelving is used. As shown in FIG. 4, the operator of the forklift 110 can activate the downward-reading interrogator 114b via operator console 116. The downward-reading interrogator 114b generates an electromagnetic field 122 that activates the location tag 106 embedded in the warehouse floor 100 directly below the downward-reading interrogator 114b. When activated, the location tag 106 sends a response signal back to the downward-reading interrogator 114b. This response signal includes the tag ID of the particular location tag 106. The response signal is then sent back to the warehouse database 112 via the forklift transmitter 118 and radio frequency modem 120. The tag ID of the particular location tag 106, enables the database to pinpoint the location of the forklift 110, thereby determining the location of the pallet 108 and tagged items 102 loaded thereon”).


Claims 7-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independent abstract ideas that use computers as tools.”).
        2 “[The examiner] need not define the outer limits of ‘abstract idea,’ or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea—and hence require stage two analysis under § 101.”  Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016).
        3 As stated in the July 2015 Update: Subject Matter Eligibility, “These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.”